                              Case 19-12606-KBO                     Doc 1        Filed 12/08/19            Page 1 of 37
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 ____________________ District of Delaware
                                  _________________
                                       (State)
 Case number (If known): _________________________ Chapter 11
                                                           _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.   Debtor’s name                         Celadon Group, Inc.
                                           ______________________________________________________________________________________________________




2.   All other names debtor used           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer              1 ___
                                           ___ 3 – ___
                                                    3 ___
                                                       3 ___
                                                          6 ___
                                                             1 ___
                                                                0 ___
                                                                   5 ___
                                                                      0
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                           9503 East 33rd Street
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street

                                           One Celadon Drive
                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                           Indianapolis                 IN       46235
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            Marion
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                 https://celadontrucking.com
                                           ____________________________________________________________________________________________________


6.   Type of debtor                        
                                           X Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                                  Case 19-12606-KBO                 Doc 1     Filed 12/08/19             Page 2 of 37

Debtor           Celadon Group, Inc.
                _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         x None of the above
                                         

                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             4 ___
                                            ___ 8 ___
                                                   4 ___
                                                      1

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                         
                                         x Chapter 11. Check all that apply:
                                                         Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                             4/01/22 and every 3 years after that).
                                                         
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                         
                                                         x   The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12

9.    Were prior bankruptcy cases        
                                         x No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an             
                                         x Yes.            See Rider 1
                                                   Debtor _____________________________________________               Affiliate
                                                                                                        Relationship _________________________
      affiliate of the debtor?                               Delaware
                                                   District _____________________________________________ When               12/8/2019
                                                                                                                             __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                             Case 19-12606-KBO                   Doc 1      Filed 12/08/19             Page 3 of 37

Debtor        Celadon Group, Inc.
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                       
                                       x Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                       
                                       x A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or have      
                                       x No
      possession of any real            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                      Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                   Other _______________________________________________________________________________



                                                Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                                Is the property insured?
                                                   No
                                                   Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                  
                                       x Funds will be available for distribution to unsecured creditors.
                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                        1-49                            1,000-5,000                              25,001-50,000
14.   Estimated number of               50-99                          
                                                                        x 5,001-10,000                             50,001-100,000
      creditors
                                        100-199                         10,001-25,000                            More than 100,000
                                        200-999

                                        $0-$50,000                      $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                  $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                        $500,001-$1 million            
                                                                        x $100,000,001-$500 million                More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
Case 19-12606-KBO   Doc 1   Filed 12/08/19   Page 4 of 37
                               Case 19-12606-KBO               Doc 1     Filed 12/08/19           Page 5 of 37

Official Form 201A (12/15)
[If debtor is required to file periodic reports (e.g. forms 10K and 10Q) with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the Bankruptcy Code, this
Exhibit “A” shall be completed and attached to the petition.]
                                                   United States Bankruptcy Court
                                                         District of Delaware
In re        Celadon Group, Inc.                                            Case No.        19-
                                                   Debtor(s)                Chapter         11

                               Attachment to Voluntary Petition for Non-Individuals Filing for
                                              Bankruptcy under Chapter 11
If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file number is
0000865941.

The following financial data is the latest available information and refers to the debtor’s condition as of December 2, 2019       .

a.      Total assets                                                                    $     427 million, approximately

b.      Total debts (including debts listed in 2.c., below)                             $     391 million, approximately

c.      Debt securities held by more than 500 holders:                                                              Approximate
                                                                                                                     number of
                                                                                                                      holders:

secured       ☐        unsecured   ☒    subordinated      ☐            0.7 million of revenue
                                                                       equipment installment
                                                                 $     notes (per 2016 10-K)
secured       ☐        unsecured   ☐    subordinated      ☐      $
secured       ☐        unsecured   ☐    subordinated      ☐      $
secured       ☐        unsecured   ☐    subordinated      ☐      $
secured       ☐        unsecured   ☐    subordinated      ☐      $

d.      Number of shares of preferred stock

e.      Number of shares common stock                                  29,092,653.000                   171

Comments, if any:


Brief description of Debtor’s business:
Celadon is one of North America's largest truckload freight transportation providers, primarily providing point-to-point shipping
for major customers within the United States, between the United States and Mexico, and between the United States and Canada.
Celadon complements these services with a variety of warehousing, supply chain logistics, tractor leasing, and other services to add
value to our customers and professional truck drivers.

List the name of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the voting
securities of debtor:

           Luminus Management LLC, Luminus Energy Partners Master Fund Ltd. and Jonathan Barrett
           Towle & Co.
           Royce & Associates Inc.
           Alexander Mitchell, Scopus Capital Inc. and Scopus Asset Management LP



            EAST\168043130.4
                    Case 19-12606-KBO            Doc 1     Filed 12/08/19       Page 6 of 37

   Wellington Trust Company, National Association Multiple Common Trust Funds Trust, Micro Cap Equity Portfolio
   Wellington Trust Company, NA




    EAST\168043130.4
                             Case 19-12606-KBO                        Doc 1    Filed 12/08/19    Page 7 of 37



Fill in this information to identify the case and this filing:



Debtor Name    Celadon Group, Inc.

United States Bankruptcy Court for the:      District of Delaware
                                                                 (State)

Case number (If known):




                                                                           RIDER 1

                 Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

               On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a

voluntary petition in the United States Bankruptcy Court for the District of Delaware for relief

under chapter 11 of title 11 of the United States Code. The Debtors have moved for joint

administration of their cases, with the lead case number assigned to the chapter 11 case of the

above-captioned Debtor, Celadon Group, Inc.


                  Celadon Group, Inc.                                              Leasing Servicios, S.A. de C.V.
                  A R Management Services, Inc.                                    Osborn Transportation, Inc.
                  Bee Line, Inc.                                                   Quality Companies LLC
                  Celadon Canadian Holdings, Limited                               Quality Equipment Leasing, LLC
                  Celadon E-Commerce, Inc.                                         Quality Insurance LLC
                  Celadon International Corporation                                Servicios Corporativos Jaguar, S.C.
                  Celadon Logistics Services, Inc.                                 Servicios de Transportación Jaguar, S.A.
                  Celadon Mexicana, S.A. de C.V.                                    de C.V.
                  Celadon Realty, LLC                                              Stinger Logistics, Inc.
                  Celadon Trucking Services, Inc.                                  Strategic Leasing, Inc.
                  Distribution, Inc.                                               Taylor Express, Inc.
                  Eagle Logistics Services Inc.                                    Transportation Insurance Services Risk
                  Hyndman Transport Limited                                         Retention Group, Inc.
                  Jaguar Logistics, S.A. de C.V.                                   Vorbas, LLC




EAST\168043130.4
               Case 19-12606-KBO         Doc 1       Filed 12/08/19   Page 8 of 37




                          SECRETARY’S CERTIFICATE OF
                     RESOLUTIONS OF THE GOVERNING BODY OF

                         CELADON GROUP, INC.
                 CELADON TRUCKING SERVICES, INC.
                 CELADON LOGISTICS SERVICES, INC.
                  QUALITY EQUIPMENT LEASING, LLC
                    OSBORN TRANSPORTATION, INC.
                        CELADON REALTY, LLC
                          DISTRIBUTION, INC.
                   EAGLE LOGISTICS SERVICES INC.
                       QUALITY COMPANIES LLC
                        TAYLOR EXPRESS, INC.
                             VORBAS, LLC
                       QUALITY INSURANCE LLC
                     CELADON E-COMMERCE, INC.
                            BEE LINE, INC.
              CELADON INTERNATIONAL CORPORATION
                       STINGER LOGISTICS, INC.
                       STRATEGIC LEASING, INC.
   TRANSPORTATION INSURANCE SERVICES RISK RETENTION GROUP, INC.
               CELADON CANADIAN HOLDINGS, LIMITED
                    JAGUAR LOGISTICS, S.A. DE C.V.
                    HYNDMAN TRANSPORT LIMITED
                   CELADONA MEXICANA, S.A. DE C.V.
          SERVICIOS DE TRANSPORTACIÓN JAGUAR, S.A. DE C.V.
                SERVICIOS CORPORATIVOS JAGUAR, S.C.
                    LEASING SERVICIOS, S.A. DE C.V.
                   A R MANAGEMENT SERVICES, INC.

                                    Dated: December 8, 2019

        I, Chase Welsh, the undersigned Secretary of Celadon Group, Inc., Celadon Trucking
Services, Inc., Celadon Logistics Services, Inc., Quality Equipment Leasing, LLC, Osborn
Transportation, Inc., Celadon Realty, LLC, Distribution, Inc., Eagle Logistics Services Inc.,
Quality Companies LLC, Taylor Express, Inc., Vorbas, LLC, Quality Insurance LLC, Celadon E-
Commerce, Inc., Bee Line, Inc., Celadon International Corporation, Stinger Logistics, Inc.,
Strategic Leasing, Inc., Transportation Insurance Services Risk Retention Group, Inc., Celadon
Canadian Holdings, Limited, Jaguar Logistics, S.A. de C.V., Hyndman Transport Limited,
Celadona Mexicana, S.A. de C.V., Servicios de Transportación Jaguar, S.A. de C.V., Servicios
Corporativos Jaguar, S.C., Leasing Servicios, S.A. de C.V., and A R Management Services, Inc.
(each a “Company”) hereby certify that, on December 8, 2019, the following resolutions were duly
adopted and authorized in accordance with the requirements of applicable law by (i) all of the
members of the board of directors, (ii) all of the directors, (iii) the sole director, (iv) the sole
manager, (v) the sole member, (vi) the sole voting member or (vi) the sole shareholder, as the case

                                                 1

EAST\170655330.4
               Case 19-12606-KBO          Doc 1       Filed 12/08/19   Page 9 of 37



may be (in each case, the “Governing Body”), of each Company at meetings of each Governing
Body held on December 8, 2019, and that were recorded in the minute book of each Company,
and that they have not been amended, modified or rescinded and, accordingly, are in full force and
effect.

A. Chapter 11 Filing

        WHEREAS, the Governing Body of each Company considered presentations by the
management and the financial and legal advisors of such Company regarding the liabilities and
liquidity situation of such Company, the strategic alternatives available to it and the effect of the
foregoing on each Company’s business;

       WHEREAS, the Governing Body of each Company has had the opportunity to consult
with the management and the financial and legal advisors of such Company and fully consider
each of the strategic alternatives available to such Company, including the Chapter 11 Case and
Chapter 11 Filings (both as defined below); and

         WHEREAS, the Governing Body of each Company has determined after consulting with
its financial and legal advisors, that it is in the best interests of each Company that each Company
avail itself of the protections afforded by chapter 11 of the United States Bankruptcy Code, 11
U.S.C. § 101 et seq. (the “Bankruptcy Code”), by making a voluntary petition to commence a case
under the same.

       NOW, THEREFORE, IT IS

        RESOLVED, that with respect to each Company, any officer of such Company (each an
“Authorized Person”), acting solely or jointly, be, and each hereby is, authorized, empowered, and
directed, with full power of delegation, to negotiate, execute, deliver, file with the Bankruptcy
Court, and perform, in the name and on behalf of each Company, and under its corporate seal or
otherwise, all plans, petitions, schedules, statements, motions, lists, applications, pleadings,
papers, affidavits, declarations, orders and other documents (collectively, the “Chapter 11 Filings”)
(with such changes therein and additions thereto as any such Authorized Person may deem
necessary, appropriate or advisable, the execution and delivery of any of the Chapter 11 Filings by
any such Authorized Person with any changes thereto to be conclusive evidence that any such
Authorized Person deemed such changes to meet such standard); and it is further

        RESOLVED, that with respect to each Company, each Authorized Person, in each case,
acting singly or jointly, be, and each hereby is, authorized, empowered, and directed, with full
power of delegation, in the name and on behalf of such Company, to take and perform any and all
further acts and deeds, whether such acts and deeds be taken in the United States, Canada or
Mexico, that such Authorized Person, in consultation with such Company’s legal and financial
advisors, deems necessary, appropriate, or desirable in connection with such Company’s chapter
11 case (the “Chapter 11 Cases” and each, a “Chapter 11 Case”) or the Chapter 11 Filings
including, without limitation, (i) the payment of fees, expenses and taxes such Authorized Person
deems necessary, appropriate, or desirable, and (ii) negotiating, executing, delivering, performing
and filing any and all additional documents, schedules, statements, lists, papers, agreements,
certificates and/or instruments (or any amendments or modifications thereto) in connection with,
                                                  2

EAST\170655330.4
              Case 19-12606-KBO          Doc 1     Filed 12/08/19      Page 10 of 37



or in furtherance of, such Chapter 11 Case with a view to the successful prosecution of such
Chapter 11 Case (such acts to be conclusive evidence that such Authorized Person deemed the
same to meet such standard).

B. Retention of Advisors

        IT IS FURTHER RESOLVED, that with respect to each Company, each Authorized
Person be, and they hereby are, authorized and directed to employ the law firm of DLA Piper LLP
(US) as general bankruptcy counsel to represent and assist each Company in carrying out its duties
under the Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
obligations, including filing any pleadings; and in connection therewith, each of the Authorized
Persons, with power of delegation, are hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers, and to cause to be filed an appropriate application
for authority to retain the services of DLA Piper LLP (US); and it is further

         RESOLVED, that with respect to each Company, each Authorized Person be, and they
hereby are, authorized and directed to employ the law firm of Scudder Law Firm, P.C., L.L.O.) as
special counsel to represent and assist each Company in general corporate governance and legacy
liability management, and to take any and all actions to advance each Company’s rights and
obligations, including filing any pleadings; and in connection therewith, each of the Authorized
Persons, with power of delegation, are hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers, and to cause to be filed an appropriate application
for authority to retain the services of Scudder Law Firm, P.C., L.L.O.; and it is further

        RESOLVED, that with respect to each Company, each Authorized Person be, and they
hereby are, authorized and directed to employ the firm of AlixPartners, LLP as financial advisor
(the “Financial Advisor”) to represent to represent and assist each Company in carrying out its
duties under the Bankruptcy Code, and to take any and all actions to advance each Company’s
rights and obligations; and in connection therewith, each of the Authorized Persons with power of
delegation, are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of the Financial Advisor; and it is further

        RESOLVED, that with respect to each Company, each Authorized Person be, and they
hereby are, authorized and directed to employ the firm of Kurtzman Carson Consultants LLC as
notice, claims, and balloting agent and as administrative advisor (the “Claims Agent”) to represent
and assist each Company in carrying out its duties under the Bankruptcy Code, and to take any
and all actions to advance each Company’s rights and obligations; and in connection therewith,
each of the Authorized Persons, with power of delegation, are hereby authorized and directed to
execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
appropriate applications for authority to retain the services of Claims Agent.

C. Cash Collateral and Adequate Protection

        IT IS FURTHER RESOLVED, that each Company will obtain benefits from the use of
collateral, including cash collateral, as that term is defined in section 363(a) of the Bankruptcy
Code (the “Collateral”), which is security for the prepetition secured lenders (collectively, the

                                                  3

EAST\170655330.4
              Case 19-12606-KBO          Doc 1    Filed 12/08/19     Page 11 of 37



“Prepetition Secured Lenders”) party to that certain Credit and Security Agreement dated July 31,
2019 among Celadon Group, Inc., certain of its subsidiaries, and MidCap Financial Trust as
administrative agent and lender and that certain Second Amended and Restated Credit Agreement
dated July 31, 2019 among Celadon Group, Inc., certain of its subsidiaries as guarantors thereto,
Blue Torch Finance, LLC, as administrative agent, and BTC Holdings Fund I, LLC, BTC Holdings
Fund I-B, LLC, BTC Holdings SC Fund LLC, and Luminus Energy Partners Master Fund, Ltd.
each as lenders (collectively, the “Prepetition Loan Documents”); and it is further

        RESOLVED, that in order to use and obtain the benefits of the Collateral, and in
accordance with section 363 of the Bankruptcy Code, each Company will provide certain adequate
protection to the Prepetition Secured Lenders (the “Adequate Protection Obligations”), as
documented in one or more proposed orders (the “Cash Collateral Order”) and submitted for
approval to the Bankruptcy Court; and it is further

       RESOLVED, that the form, terms and provisions of the Cash Collateral Order to which
each Company is or will be subject, and the actions and transactions contemplated thereby be, and
hereby are authorized, adopted and approved, and each of the Authorized Persons of such
Company be, and they hereby are, authorized and empowered, in the name of and on behalf of
such Company, to take such actions and negotiate or cause to be prepared and negotiated and to
execute, deliver, perform and cause the performance of, the Cash Collateral Order, and such other
agreements, certificates, instruments, receipts, petitions, motions or other papers or documents to
which such Company is or will be a party (collectively with the Cash Collateral Order, the “Cash
Collateral Documents”), incur and pay or cause to be paid all fees and expenses and engage such
persons, in each case, in the form or substantially in the form thereof submitted to the Governing
Body of such Company, with such changes, additions and modifications thereto as the officers of
such Company executing the same shall approve, such approval to be conclusively evidenced by
such officers’ execution and delivery thereof; and it is further

        RESOLVED, with respect to each Company, as debtor and debtor in possession under the
Bankruptcy Code be, and hereby is, authorized to incur the Adequate Protection Obligations (as
set forth in the Cash Collateral Order) and to undertake any and all related transactions on
substantially the same terms as contemplated under the Cash Collateral Documents (collectively,
the “Adequate Protection Transactions”); and it is further

        RESOLVED, that with respect to each Company, any Authorized Persons of such
Company be, and they hereby are, authorized and directed, and each of them acting alone hereby
is, authorized, directed and empowered in the name of, and on behalf of, such Company, as debtor
and debtor in possession, to take such actions as in their discretion is determined to be necessary,
desirable, or appropriate and execute the Adequate Protection Transactions, including delivery of:
(a) the Cash Collateral Documents and such agreements, certificates, instruments, guaranties,
notices and any and all other documents, including, without limitation, any amendments to any
Cash Collateral Documents (collectively, the “Adequate Protection Documents”); (b) such other
instruments, certificates, notices, assignments, and documents as may be reasonably requested by
the Agent; and (c) such forms of deposit, account control agreements, officer’s certificates and
compliance certificates as may be required by the Cash Collateral Documents or any other
Adequate Protection Document; and it is further

                                                 4

EAST\170655330.4
              Case 19-12606-KBO          Doc 1     Filed 12/08/19     Page 12 of 37



         RESOLVED, that with respect to each Company, each of the Authorized Persons be, and
they hereby are, authorized, directed and empowered in the name of, and on behalf of, such
Company (i) to file or to authorize the agents under the Prepetition Loan Documents (the “Agent”)
to file any Uniform Commercial Code (the “UCC”) financing statements, any mortgages, any other
equivalent filings, any intellectual property filings and recordation and any necessary assignments
for security or other documents in the name of the Company that the Agent deems necessary or
appropriate to perfect any lien or security interest granted under the Cash Collateral Order,
including any such UCC financing statement containing a generic description of collateral, such
as “all assets,” “all property now or hereafter acquired” and other similar descriptions of like
import, and to execute and deliver, and to record or authorize the recording of, such mortgages and
deeds of trust in respect of real property of the Company and such other filings in respect of
intellectual and other property of the Company, in each case as may be necessary under the Cash
Collateral Order, and (ii) to take all such further actions, including, without limitation, to pay or
approve the payment of all fees and expenses payable in connection with the Adequate Protection
Transactions and all fees and expenses incurred by or on behalf of the Company in connection
with the foregoing resolutions, in accordance with the terms of the Adequate Protection
Documents, which shall in their sole judgment be necessary, proper or advisable to perform the
Company’s obligations under or in connection with the Cash Collateral Order or any of the other
Adequate Protection Documents; and it is further

        RESOLVED, that with respect to each Company, any Authorized Persons of such
Company be, and they hereby are, authorized, directed and empowered in the name of, and on
behalf of, such Company to take all such further actions, including, without limitation, to pay or
approve the payment of all fees and expenses payable in connection with the Adequate Protection
Transactions and all fees and expenses incurred by or on behalf of such Company in connection
with the foregoing resolutions, in accordance with the terms of the Adequate Protection
Documents, which shall in their sole judgment be necessary, proper or advisable to perform such
Company’s obligations under or in connection with the Cash Collateral Order or any of the other
Adequate Protection Documents and the transactions contemplated therein and to carry out fully
the intent of the foregoing resolutions; and it is further

        RESOLVED, that with respect to each Company, any Authorized Persons hereby are,
authorized, directed and empowered in the name of, and on behalf of, such Company, to execute
and deliver any amendments, supplements, modifications, renewals, replacements, consolidations,
substitutions and extensions of the Cash Collateral Order or any of the Adequate Protection
Documents or to do such other things which shall in their sole judgment be necessary, desirable,
proper or advisable to give effect to the foregoing resolutions, which determination shall be
conclusively evidenced by their execution thereof.

D. Debtor-in-Possession Financing

        IT IS FURTHER RESOLVED, that each Company, as debtor and debtor in possession
under the Chapter 11 Cases shall be, and hereby is, authorized by the Governing Body of each
respective Company to: (a) undertake any and all transactions contemplated in the Debtor in
Possession Secured Multi-Draw Term Promissory Note (the “DIP Note”) by and among Celadon
Group, Inc., Blue Torch Finance, LLC, as agent, and the post-petition lenders thereto, on
substantially the terms and subject to the conditions described to each Governing Body and as set
                                                 5

EAST\170655330.4
              Case 19-12606-KBO          Doc 1     Filed 12/08/19     Page 13 of 37



forth in the DIP Note or as may hereafter be fixed or authorized by each of the Authorized Persons
(and their designees and delegates), acting alone or with one or more other Authorized Persons;
(b) borrow funds from, request the issuance of letters of credit, provide guaranties to and undertake
any and all related transactions contemplated thereby (collectively, the “Financing Transactions”,
and each such transaction, a “Financing Transaction”) with such Lenders and on such terms as
may be approved by any one or more of the Authorized Persons, as reasonably necessary for the
continuing conduct of the affairs of such Company; (c) execute and deliver and cause such
Company to incur and perform its obligations under the DIP Note and Financing Transactions; (d)
finalize the DIP Note and Financing Transactions, consistent in all material respects with those
that have been presented to and reviewed by each respective Governing Body; and (e) pay related
fees and grant security interests in and liens upon some, any or all of such Company’s assets, as
may be deemed necessary by any one or more of the Authorized Persons in connection with such
Financing Transactions; and it is further

        RESOLVED, that with respect to each Company, each of the Authorized Persons (and
their designees and delegates), acting alone or with one or more other Authorized Persons be, and
they hereby are, authorized, directed and empowered in the name of, and on behalf of, such
Company, as debtor and debtor in possession, to take such actions and negotiate or cause to be
prepared and negotiated and to execute, file, deliver and cause each Company to incur and perform
its obligations under the DIP Note and the ancillary documents (collectively, the “DIP Loan
Documents”), any Secured Cash Management Agreements, any agreements with any Letter of
Credit Issuer, and all other agreements, instruments and documents (including, without limitation,
any and all other intercreditor agreement, joinders, mortgages, deeds of trust, consents, notes,
pledge agreements, security agreements, control agreements, interest rate swaps, caps, collars or
similar hedging agreement and any agreements with any entity (including governmental
authorities) requiring or receiving cash collateral, letters of credit or other credit support with
proceeds from the DIP Note) or any amendments thereto or waivers thereunder (including, without
limitation, any amendments, waivers or other modifications of any of the DIP Loan Documents)
that may be contemplated by, or required in connection with, the DIP Note, the DIP Loan
Documents and the Financing Transactions (collectively, the “DIP Financing Documents”), incur
and pay or cause to be paid all fees and expenses and engage such persons, in each case, as such
Authorized Person shall in his or her judgment determine to be necessary or appropriate to
consummate the transactions contemplated by the DIP Note and DIP Loan Documents, which
determination shall be conclusively evidenced by his or her execution or delivery thereof; and it is
further

        RESOLVED, that the form, terms and provisions of the DIP Note and each of the other
DIP Loan Documents be, and the same hereby are in all respects approved, and that with respect
to each Company, any Authorized Persons or other authorized persons or officers of such
Company are hereby authorized and empowered, in the name of and on behalf of such Company,
to execute and deliver and to execute and file the DIP Note and each of the DIP Loan Documents
to which such Company is a party, each in the form or substantially in the form thereof submitted
to each respective Governing Body with such changes, additions and modifications thereto as the
officers of such Company executing the same shall approve, such approval to be conclusively
evidenced by such officers’ execution and delivery thereof; and it is further


                                                 6

EAST\170655330.4
              Case 19-12606-KBO          Doc 1    Filed 12/08/19     Page 14 of 37



        RESOLVED, that the with respect to each Company, any Authorized Person be, and each
of them hereby are, authorized and empowered to authorize Blue Torch Finance, LLC (the “DIP
Agent”) to file any UCC financing statements and any necessary assignments for security or other
documents in the name of each Company that the DIP Agent deems necessary or appropriate to
perfect any lien or security interest granted under the DIP Loan Documents, including any such
UCC financing statement containing a super-generic description of collateral, such as “all assets,”
“all property now or hereafter acquired” and other similar descriptions of like import, and to
execute and deliver, and to record or authorize the recording of, such mortgages and deeds of trust
in respect of real property of such Company and such other filings in respect of intellectual and
other property of such Company, in each case as the DIP Agent may reasonably request to perfect
the security interests of the DIP Agent on behalf of itself and the other secured parties under the
DIP Loan Documents; and it is further

        RESOLVED, that with respect to each Company, any Authorized Person be, and hereby
are, authorized and empowered, in consultation with the respective Governing Body, to execute
and deliver any amendments, supplements, modifications, renewals, replacements, consolidations,
substitutions and extensions of the DIP Note or any of the other DIP Loan Documents or any of
the other DIP Financing Documents, and to execute and file on behalf of such Company all
petitions, schedules, lists and other motions, papers or documents, which shall in his or her sole
judgment be necessary, proper or advisable, which determination shall be conclusively evidenced
by his or her execution thereof; it is further

        RESOLVED, that each Company will obtain benefits from the incurrence of the loans and
letters of credit under the DIP Note by the Borrower thereunder and the occurrence and
consummation of the Financing Transactions under the DIP Note and the DIP Loan Documents
and the transactions under the DIP Financing Documents, which are necessary and appropriate to
the conduct, promotion and attainment of the business of such Company; and it is further

        RESOLVED, that the capitalized terms used in the resolutions under the caption “Debtor-
in-Possession Financing” and not otherwise defined herein shall have the meanings ascribed to
such terms in the DIP Note.

E. Form 8-K Filing

       IT IS FURTHER RESOLVED, that in connection with the Chapter 11 Filings, the
Governing Body of Celadon Group, Inc. authorizes the filing with the Securities and Exchange
Commission of a Current Report on Form 8-K and press release, each substantially in the form
previously provided to the Governing Body of Celadon Group, Inc. and discussed at this meeting,
but with such changes and additions as are required by law or as such officers, in their discretion,
deem necessary or appropriate, and authorizes such other filings in connection therewith as are
required by the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder.

F. Ratification

       IT IS FURTHER RESOLVED, that any and all past actions heretofore taken by any
Authorized Person, any director, or any member of any Company in the name and on behalf of

                                                 7

EAST\170655330.4
              Case 19-12606-KBO         Doc 1    Filed 12/08/19     Page 15 of 37



such Company in furtherance of any or all of the preceding resolutions be, and the same hereby
are, ratified, confirmed, and approved in all respects.

G. General Authorization

        IT IS FURTHER RESOLVED, that with respect to each Company, any Authorized
Person, each one of whom may act without the joinder of any of the others, hereby is authorized,
empowered, and directed, with full power of delegation, in the name and on behalf of such
Company, to take, cause to be taken, or perform any and all further acts or deeds, including,
without limitation, (i) the negotiation of such additional agreements, amendments, modifications,
supplements, reports, documents, instruments, applications, notes or certificates not now known
but which may be required, (ii) the execution, delivery and filing (if applicable) of any of the
foregoing, and (iii) the payment of all fees, consent payments, taxes, and other expenses as any
such Authorized Person, in his or her sole discretion, may approve or deem necessary, appropriate,
or desirable to carry out the intent and accomplish the purposes of the foregoing resolutions and
the transactions contemplated thereby, all of such actions, executions, deliveries, filings, and
payments to be conclusive evidence of such approval or that such Authorized Person deemed the
same to meet such standard; and it is further

        RESOLVED, that any and all past actions heretofore taken by any Authorized Person, any
director, manager, or member of any Company in the name and on behalf of such Company in
furtherance of any or all of the preceding resolutions be, and the same hereby are, ratified,
confirmed, and approved in all respects; and it is further

        RESOLVED, that the Secretary of each Company is hereby authorized and empowered to
certify that these resolutions have been duly adopted to such person or persons as the Secretary
deems entitled thereto, and to attest or witness the execution of the documents authorized by the
foregoing resolutions, and to sign and affix such Company’s seal to such documents as may be
necessary or appropriate.

                              [remainder of page intentionally left blank]




                                                8

EAST\170655330.4
              Case 19-12606-KBO       Doc 1     Filed 12/08/19    Page 16 of 37



       IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate of
the Resolutions of the Board of Directors of the Companies as of the 8th day of December 2019.

                                              By:
                                              Name: Chase Welsh
                                              Title: Executive Vice President, Secretary, and
                                                     General Counsel




EAST\170655330.4
                                       Case 19-12606-KBO                                           Doc 1     Filed 12/08/19                       Page 17 of 37

Fill in this information to identify the case:
Debtor name: Celadon Group, Inc.

United States Bankruptcy Court for the District of Delaware                                                                                                                                      Check if this is an
Case number (If known): TBD                                                                                                                                                                      amended filing


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders
                                                                                                                                                                                                                   12/15
A list of creditors holding the 50 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person or entity who is an
insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the
50 largest unsecured claims.

Name of creditor and complete                             Name, telephone number, and                          Nature of the claim    Indicate if       Amount of unsecured claim
mailing address, including zip code                       email address of creditor                            (for example, trade   claim is          If the claim is fully unsecured, fill in only unsecured
                                                          contact                                              debts, bank loans,    contingent,       claim amount. If claim is partially secured, fill in
                                                                                                               professional          unliquidated,     total claim amount and deduction for value of
                                                                                                               services, and         or disputed       collateral or setoff to calculate unsecured claim.
                                                                                                               government
                                                                                                               contracts)
                                                                                                                                                        Total claim, if       Deduction for       Unsecured
                                                                                                                                                       partially             value of            claim
                                                                                                                                                       secured               collateral or
                                                                                                                                                                             setoff


1    U.S. DEPARTMENT OF JUSTICE                           PHONE: 202-514-2000                                  LITIGATION CLAIM                                                                             $33,000,000.00
     950 PENNSYLVANIA AVENUE, NW                          FAX: 202-307-6777
     WASHINGTON, DC 20530                                 EMAIL: ASKDOJ@USDOJ.GOV

2    TA DISPATCH, LLC                                     BRIAN BARZE                                          TRADE                                                                                         $4,676,261.37
     BRIAN BARZE                                          PHONE: 205-788-4000
     1810 AVENUE C                                        FAX: 205-788-4400
     ENSLEY, AL 35218                                     EMAIL: BBARZE@PSTRANS.COM


     ADDITIONAL CONTACT:
     BALCH & BINGHAM LLP
     1901 6TH AVENUE NORTH, SUITE 1500
     BIRMINGHAM, AL 35203
     FACSIMILE: (205) 488-5696
     ATTENTION: TIMOTHY J. SEGERS
     EMAIL: TSEGERS@BALCH.COM
3    COMDATA CORPORATION                                  KURT PRESLEY                                         TRADE                                                                                         $2,800,000.00
     KURT PRESLEY                                         PHONE: 615-370-7930
     5301 MARYLAND WAY                                    FAX: 615-370-7209, 615-370-7771
     BRENTWOOD, TN 37027                                  EMAIL: KPRESLEY@COMDATA.COM

4    PILOT TRAVEL CENTERS, LLC                            TONYA VAUGHN                                         TRADE                                                                                         $2,500,000.00
     TONYA VAUGHN                                         PHONE: 865-474-2543
     5500 LONAS DRIVE                                     FAX: 865-450-2801, 865-297-1812
     STE 260                                              EMAIL: STEPHANIE.ROBERTS@PILOTTRAVELCENTERS.COM;
     KNOXVILLE, TN 37909                                  LUKE.RUSSELL@PILOTTRAVELCENTERS.COM

5    TRANSPORTATION ENTERPRISE LEASING                    SHERI AABERG                                         LESSOR                                                                                        $2,038,723.00
     SHERI AABERG                                         PHONE: 423-463-3387
     400 BIRMINGHAM HIGHWAY                               FAX: 423-821-5442
     CHATTANOOGA, TN 37419                                EMAIL: S.AABERG@TELEASING.COM

6    SHERYL RAY                                           THE SIMON LAW FIRM - JOHN SIMON                      LITIGATION CLAIM      CONTINGENT                                                              $1,493,074.05
     THE SIMON LAW FIRM - JOHN SIMON                      PHONE: (314) 310-5929
     800 MARKET ST.                                       FAX: 314-241-2029
     SUITE 1700                                           EMAIL: JSIMON@SIMONLAWPC.COM
     ST. LOUIS, MO 63101

7    GRANT THORNTON LLP                                   PHONE: 630-873-2500                                  PROFESSIONAL                                                                                  $1,361,612.41
     1901 S. MEYERS RD SUITE 455                          FAX: 630-873-2800
     OAKBROOK TERRACE, IL 60181                           EMAIL: CASH@US.GT.COM
8    ZA-00002369                                          TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                              $1,284,461.72
     TBD - MONDAY FROM TPA



9    THE GOODYEAR TIRE & RUBBER COMPANY                   RICHARD KIRK                                         TRADE                                                                                         $1,261,824.15
     RICHARD KIRK                                         PHONE: 330-796-2121
     200 INNOVATION WAY                                   FAX: 330-796-2222
     AKRON, OH 44316                                      EMAIL: RICHARD.KIRK@GOODYEAR.COM

10   COMERCIALIZADORA Y DISTRIBUIDORA MARTINEZ Y MTZ PATTY BENITEZ                                             TRADE                                                                                         $1,195,455.57
     PATTY BENITEZ                                   PHONE: 83731511
     AVILA 350 GONZALITOS                            EMAIL: COBRANZA@MYMENERGY.COM.MX
     CDM9801154V
     NUEVO LEON, 64020
     MEXICO

11   ZA-00014240                                          TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                              $1,000,000.00
     TBD - MONDAY FROM TPA



12   VAAA1CDV2019065495                                   TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                  $903,570.38
     TBD - MONDAY FROM TPA



13   PINNACLE FLEET SOLUTIONS                             PATTY SEIDELMAN                                      TRADE                                                                                             $762,231.58
     PATTY SEIDELMAN                                      PHONE: 630-925-7676
     P.O. BOX 742294                                      FAX: 503-745-8921
     ATLANTA, GA 30374                                    EMAIL: PSEIDELMAN@CORCENTRIC.COM

14   GOODWIN PROCTER LLP                                  LLOYD WINAWER                                        PROFESSIONAL                                                                                      $754,316.95
     LLOYD WINAWER                                        PHONE: +1 650 752 3146
     601 MARSHALL STREET                                  FAX: 650-853-1038
     REDWOOD CITY, CA 94063                               EMAIL: LWINAWER@GOODWINLAW.COM

15   JACKIE MCCOY                                         RONALD WELDY                                         LITIGATION CLAIM      CONTINGENT                                                                  $750,000.00
     RONALD WELDY                                         PHONE: 317-842-6600;
     8383 CRAIG STREET                                    877-211-7519
     STE. 330                                             FAX: 317-842-6933
     INDIANAPOLIS, IN 46250                               EMAIL: RWELDY@WELDYLEGAL.COM

16   MASTER FLEET NATIONAL, LLC                           DERRICK WASHINGTON, PRESIDENT                        TRADE                                                                                             $734,939.30
     DERRICK WASHINGTON, PRESIDENT                        PHONE: (920) 347.3513
     1210 MID VALLEY ROAD                                 FAX: 920-347-1820; 920-347-1821; 920-498-9816
     DE PERE, WI 54115                                    EMAIL: DWASHINGTON@MFNATL.COM




Official Form 204                                                Chapter 11 Case: List of Creditors Who Have the 20 Largest Unsecured Claims                                                                            Page 1
                                         Case 19-12606-KBO                       Doc 1            Filed 12/08/19                       Page 18 of 37

Name of creditor and complete                  Name, telephone number, and                          Nature of the claim    Indicate if     Amount of unsecured claim
mailing address, including zip code            email address of creditor                            (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               contact                                              debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                                    professional          unliquidated,   total claim amount and deduction for value of
                                                                                                    services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                                    government
                                                                                                    contracts)
                                                                                                                                           Total claim, if       Deduction for       Unsecured
                                                                                                                                          partially             value of            claim
                                                                                                                                          secured               collateral or
                                                                                                                                                                setoff


17   ERNST & YOUNG U.S. LLP                    MICHAEL STAVRIDIS                                    PROFESSIONAL                                                                                    $571,881.08
     MICHAEL STAVRIDIS                         PHONE: (312) 879-2000
     55 N UPPER WACKER DR                      FAX: 312-879-4000
     #2000                                     EMAIL: MICHAEL.STAVRIDIS@EY.COM
     CHICAGO, IL 60606


     ADDITIONAL CONTACT:
     ERNST & YOUNG
     11 MONUMENT CIR #4000,
     INDIANAPOLIS, IN 46204
     (317) 681-7000
     JOHN FEDERICI
18   PACCAR PARTS                              PHONE: 425-254-4400                                  TRADE                                                                                           $545,775.78
     750 HOUSER WAY N                          FAX: 425-468-8216
     RENTON, WA 98057                          EMAIL: REMITTANCE@PACCARPARTSFLEETSERVICES.COM

19   ZA-00013207                               TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                $520,000.00
     TBD - MONDAY FROM TPA



20   TANGO TRANSPORT, LLC, ET AL               ROBERT H. BEZUCHA                                    LITIGATION CLAIM      CONTINGENT                                                                $500,000.00
     ROBERT H. BEZUCHA                         PHONE: 214-696-3200
     ROBERTS CUNNINGHAM & STRIPLING LLP        FAX: 214-696-5971
     12222 MERIT DRIVE SUITE 800               EMAIL: BEZUCHA@SBCGLOBAL.NET; BBEZUCHA@RCSLLP.COM;
     DALLAS, TX 75251                          ROBERTBEZUCHALAW@GMAIL.COM

21   I+D MEXICO, S.A. DE C.V.                  PHONE: 55-5950-1440; 800-900-7273                    TRADE                                                                                           $468,329.56
                                               EMAIL: CAVI@PASE.COM.MX; COMENTARIOS@PASE.COM.MX

22   THE JOHNSON GROUP LLC                     BRETT WILLIAMS                                       TRADE                                                                                           $431,157.37
     BRETT WILLIAMS                            PHONE: 423-424-3015
     436 MARKET STREET                         FAX: 423-267-0475
     CHATTANOOGA, TN 37402                     EMAIL: BWILLIAMS@JOHNGROUP.COM
23   MILESTONE EQUIPMENT HOLDINGS LLC          JOHN HORGAN                                          LESSOR                                                                                          $428,298.00
     JOHN HORGAN                               PHONE: 636-733-6762
     3050 W. CLAY STREET                       FAX: 888-395-4403
     SUITE 300                                 EMAIL: JOHN.HORGAN@MILECORP.COM
     ST. CHARLES, MO 63301

24   ZA-00008829                               TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                $406,158.89
     TBD - MONDAY FROM TPA



25   ZA-00003859                               TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                $400,000.00
     TBD - MONDAY FROM TPA



26   ZA-00010711                               TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                $400,000.00
     TBD - MONDAY FROM TPA



27   ZA-00009327                               TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                $367,500.00
     TBD - MONDAY FROM TPA



28   PDZA Y ASOCIADOS                          JULIAN PEDROZA                                       PROFESSIONAL                                                                                    $338,301.22
     JULIAN PEDROZA                            PHONE: 55-10009124
     S.C. INSURGENTES SUR 1602, PISO 4         FAX: 12-53-70-91
     COLONIA CRÉDITO CONSTRUCTOR               EMAIL: JULIAN@PEDROZAABOGADOS.COM
     MEXICO CITY, C.P. 03940
     MEXICO
29   ZA-00012280                               TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                $285,001.00
     TBD - MONDAY FROM TPA



30   ANTHEM                                    KIERRA WILLIS                                        BENEFIT                                                                                         $285,000.00
     KIERRA WILLIS                             PHONE: 317-488-6000                                  ADMINISTRATOR
     220 VIRGINIA AVE                          FAX: 317-488-6821
     N/A                                       EMAIL: KIERRA.WILLIS@ANTHEM.COM
     INDIANAPOLIS, IN 46202

31   FLEET CHARGE                              PHONE: 800-323-4284                                  TRADE                                                                                           $284,588.81
     8650 WEST COLLEGE BOULEVARD               FAX: 1-913-451-2443
     OVERLAND PARK, KS 66210                   EMAIL: CUSTOMER-REMITTANCE@FLEETCHARGE.COM
32   ESTATE OF MICHAEL HANLEY, JR.             MUNLEY LAW PC                                        LITIGATION CLAIM                                                                                $274,412.50
     MUNLEY LAW PC                             PHONE: 570-865-4699
     227 PENN AVE                              FAX: 570-346-3452
     SCRANTON, PA 18503                        EMAIL: LAWYERS3@MUNLEY.COM

33   ZA-00009541                               TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                $260,000.00
     TBD - MONDAY FROM TPA



34   ZA-00012579                               TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                $260,000.00
     TBD - MONDAY FROM TPA



35   ZA-00010558                               TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                $250,000.00
     TBD - MONDAY FROM TPA



36   ZA-00009278                               TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                $249,398.50
     TBD - MONDAY FROM TPA



37   90794                                     TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                $230,485.73
     TBD - MONDAY FROM TPA



38   ZA-00012278                               TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                $225,000.00
     TBD - MONDAY FROM TPA



39   91320                                     TBD - MONDAY FROM TPA                                LITIGATION CLAIM      CONTINGENT                                                                $200,832.48
     TBD - MONDAY FROM TPA




Official Form 204                                    Chapter 11 Case: List of Creditors Who Have the 20 Largest Unsecured Claims                                                                           Page 2
                                      Case 19-12606-KBO                                Doc 1         Filed 12/08/19                      Page 19 of 37

Name of creditor and complete                        Name, telephone number, and                      Nature of the claim    Indicate if     Amount of unsecured claim
mailing address, including zip code                  email address of creditor                        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                     contact                                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                                      professional          unliquidated,   total claim amount and deduction for value of
                                                                                                      services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                                      government
                                                                                                      contracts)
                                                                                                                                             Total claim, if       Deduction for       Unsecured
                                                                                                                                            partially             value of            claim
                                                                                                                                            secured               collateral or
                                                                                                                                                                  setoff


40   ZA-00013674                                     TBD - MONDAY FROM TPA                            LITIGATION CLAIM      CONTINGENT                                                                $200,001.00
     TBD - MONDAY FROM TPA



41   ZA-00015172                                     TBD - MONDAY FROM TPA                            LITIGATION CLAIM      CONTINGENT                                                                $200,000.00
     TBD - MONDAY FROM TPA



42   ZA-00009384                                     TBD - MONDAY FROM TPA                            LITIGATION CLAIM      CONTINGENT                                                                $200,000.00
     TBD - MONDAY FROM TPA



43   PNC BANK NATIONAL ASSOCIATION                   STEVE CHAMBERS                                   LESSOR                                                                                          $199,900.11
     STEVE CHAMBERS                                  PHONE: 410-638-2237
     130 S. BOND STREET                              FAX: 855-211-1236
     BEL AIR, MD 21014                               EMAIL: STEVEN.CHAMBERS@PNC.COM

44   FLEET TRUCK SALES                               JOSEPH E. JONES                                  LITIGATION CLAIM                                                                                $166,000.00
     JOSEPH E. JONES                                 FRASER STRYKER, PC, LLO
     FRASER STRYKER, PC, LLO                         PHONE: 402-978-5215
     409 S 17TH ST                                   FAX: 402-341-8290
     500 ENERGY PLAZA                                EMAIL: JJONES@FRASERSTRYKER.COM
     OMAHA, NE 68102

45   MANHATTAN ASSOCIATES INC.                       JAMIE MUNSON - DIRECTOR OF CARRIER MANAGEMENT    TRADE                                                                                           $162,826.65
     JAMIE MUNSON - DIRECTOR OF CARRIER MANAGEMENT   PHONE: 770-955-7070
     2300 WINDY RIDGE PARKWAY                        FAX: 770-955-0302
     10TH FLOOR                                      EMAIL: JMUNSON@MANH.COM
     ATLANTA, GA 30339



46   ZA-00010885                                     TBD - MONDAY FROM TPA                            LITIGATION CLAIM      CONTINGENT                                                                $160,000.00
     TBD - MONDAY FROM TPA



47   ZA-00006088                                     TBD - MONDAY FROM TPA                            LITIGATION CLAIM      CONTINGENT                                                                $150,000.00
     TBD - MONDAY FROM TPA



48   ZA-00010403                                     TBD - MONDAY FROM TPA                            LITIGATION CLAIM      CONTINGENT                                                                $150,000.00
     TBD - MONDAY FROM TPA



49   ZA-00016326                                     TBD - MONDAY FROM TPA                            LITIGATION CLAIM      CONTINGENT                                                                $150,000.00
     TBD - MONDAY FROM TPA



50   ZA-00010007                                     TBD - MONDAY FROM TPA                            LITIGATION CLAIM      CONTINGENT                                                                $150,000.00
     TBD - MONDAY FROM TPA




Official Form 204                                          Chapter 11 Case: List of Creditors Who Have the 20 Largest Unsecured Claims                                                                       Page 3
Case 19-12606-KBO   Doc 1   Filed 12/08/19   Page 20 of 37
               Case 19-12606-KBO           Doc 1      Filed 12/08/19      Page 21 of 37



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
         CELADON GROUP, INC.,                                  : Case No. 19-______ (___)
                                                               :
         Debtor.                                               : (Joint Administration Requested)
---------------------------------------------------------------x
                           CORPORATE OWNERSHIP STATEMENT

        Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

the undersigned authorized officer of Celadon Group, Inc., the above-captioned Debtor, hereby

certifies that following corporate entities and individuals own 10% or more of Celadon Group,

Inc.’s equity interests:

                   Equity Holder                                 Percentage of Total Equity
 Luminus Management LLC, Luminus Energy                                      16.7%
 Partners Master Fund Ltd. and Jonathan
 Barrett
Wellington Trust Company, National                                          15.22%
Association Multiple Common Trust Funds
Trust, Micro Cap Equity Portfolio




EAST\168043130.4
Case 19-12606-KBO   Doc 1   Filed 12/08/19   Page 22 of 37
               Case 19-12606-KBO           Doc 1      Filed 12/08/19      Page 23 of 37



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
         CELADON GROUP, INC.,                                  : Case No. 19-______ (___)
                                                               :
         Debtor.                                               : (Joint Administration Requested)
---------------------------------------------------------------x
                           LIST OF EQUITY SECURITY HOLDERS

        Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, Celadon

Group, Inc., the above-captioned Debtor, hereby provides the following list of holders of equity

interests:


     Name and Address of Interest Holder                           Percentage and Type of
                                                                    Interests Held
  Luminus Management LLC,
  Luminus Energy Partners Master Fund Ltd.
  and Jonathan Barrett
  1700 Broadway
  26th Floor                                                   16.17% [common stock]
  New York, NY 10019
  Attn: General Counsel
  E-mail: ssingh@luminusmgmt.com

  Wellington Trust Company, National
  Association Multiple Common Trust Funds
  Trust, Micro Cap Equity Portfolio
  c/o Wellington Trust Company, NA                             15.22% [common stock]
  280 Congress Street
  Boston, MA 02210

  Towle & Co.
  1610 Des Peres Road, Suite 250
                                                                9.73% [common stock]
  St. Louis, MO 63131

  Alexander Mitchell,
  Scopus Capital Inc.,
  Scopus Asset Management LP                                    9.00% [common stock]
  717 Fifth Avenue, 21st Floor
  New York, NY 10022
        EAST\168043130.4
           Case 19-12606-KBO       Doc 1   Filed 12/08/19   Page 24 of 37



  Name and Address of Interest Holder                Percentage and Type of
                                                      Interests Held
Royce & Associates Inc.
745 Fifth Avenue                                   6.29% [common stock]
New York, NY 10151

Allen, James T.                                     0.00021% [common stock]
33 E Cook Street
Spencer, TN 38585

Anderson, Julie                                     4.74503% [common stock]
10275 Seagrave Drive
Fishers, Indiana 46037
Armes, Julie                                       0.00001375% [common stock]
3922 Chelsea Trace
Greenwood, IN 46143
A & S Inc.                                          0.00008% [common stock]
Box 68
Cedar Rapids, IA 52406-0068
Barton, Jaceann                                    0.00000344% [common stock]
10601 Cunot Cataract Road, Apt 8
Poland, IN 47868


Battershell, Erin                                   2.04985% [common stock]
68014 Chapel Hill Road
Indianapolis, IN 46214

Bennett, Jack                                       0.00009% [common stock]
12275 Dickeys Road
Mercersburg, PA 17236
Bowers, David B.                                    2.53068% [common stock]
649 Lindenwood Drive
Greenwood, IN 46142-3824


Boyd, Elaine M.                                     0.00001% [common stock]
Box 628
Summersville, WV 26651

Briceno, Alma J.                                    0.00069% [common stock]
12081 Pebblebrook Court Indianapolis,
Indiana 46236




     EAST\168043130.4
           Case 19-12606-KBO      Doc 1   Filed 12/08/19   Page 25 of 37



  Name and Address of Interest Holder               Percentage and Type of
                                                     Interests Held
Bridges, Alison Y.                                 0.00078% [common stock]
Box 77
Cranfills Gap, TX 76637-0077

Briggs, Vicki L.                                   0.49348% [common stock]
2390 Leatherwood Road
Cumberland Furnace, TN 37051
Brown, Sr., David L                                0.13919% [common stock]
5667 Thelma Road
Roanoke Rapids, NC 27870-8723
Brubaker, Lowell Glenn                             0.00015% [common stock]
83625 Pine Glade Lane
Richmond, VA 23237
Buterbaugh, Toby                                   9.49007% [common stock]
13108 Pendleton Court
Reisterstown, MD 21136
Canfield, Dana                                     0.00008% [common stock]
3535 S County Road 800
E Dupont, IN 47231-9400

Carpenter, Kenneth                                 3.63153% [common stock]
8271 Pawtucket Court
Indianapolis, IN 46256
Carter, Sr., Michael H.                           0.00000344% [common stock]
23 S Delaware Avenue
Minersville, PA 17954
Cede & Co (Fast Account)                           0.68097% [common stock]
PO Box 20
Bowling Green Station, New York
Christie, Shelly                                   0.00001% [common stock]
10879 N 200 W
Fountaintown, IN 46130-9514
Clark, Matthew D.                                  0.27842% [common stock]
3573 Vestige Trail
Springfield, IL 62707
Cole, Thomas E.                                    0.00005% [common stock]
10256 Street Hwy 45
S. Wingo, KY 42088
Coleman, Joseph F.                                 0.00025% [common stock]
5121 W Morris Street
Indianapolis, IN 46241-3548


     EAST\168043130.4
           Case 19-12606-KBO       Doc 1    Filed 12/08/19   Page 26 of 37



  Name and Address of Interest Holder                 Percentage and Type of
                                                       Interests Held
Colucci, Carmine                                     0.00001% [common stock]
2326 Hawthorne Avenue
Pittsburgh, PA 15218
Conley, Chris                                        1.89801% [common stock]
17857 Forreston Oak Drive Noblesville, IN
46062
Cooper, Janice and Reyna                             0.02531% [common stock]
Subject to STA TOD Rules
4391 Main Street
Kankakee, IL 60901-7113
Cooper, Janice                                      0.00000344% [common stock]
4391 Main Street
Kankakee, IL 60901-7113
Cornelius, Nikki                                     0.00057% [common stock]
15604 160th Ct SE
Renton, WA 98058
Craft, Blaine                                        1.58168% [common stock]
6155 West Jamison Drive McCordsville, IN
46055
Crawford, Anthony                                    1.89801% [common stock]
3802 Manor Drive
Greensboro, NC 27403
Cude, Charles                                        0.00025% [common stock]
5657 Avenue 397
Dinuba, CA 93618-9622
Custer, Jeff S.                                      0.08857% [common stock]
PO Box 98
Bynum, TX 76631-0098
Dart Transit Co., Attn: Dan Oren                    0.00000344% [common stock]
800 Lone Oak Road
Eagan, MN 55121
Decker, David L. and Kathy J.                        0.00038% [common stock]
RR 1 Box 260
Quincy, IN 47456-9517
Deese, Gary L.                                       0.37960% [common stock]
5046 Suncrest Farms Lane
Crouse, NC 28033-7740
Deese, Linda R.                                      0.00009% [common stock]
5046 Suncrest Farms Lane
Crouse, NC 28033-7740
DeFelice, Jackie R. and Louis A.                     0.00015% [common stock]
1418 E Logan Street
Round Rock, TX 78664-6026

     EAST\168043130.4
           Case 19-12606-KBO     Doc 1   Filed 12/08/19   Page 27 of 37



  Name and Address of Interest Holder              Percentage and Type of
                                                    Interests Held
Guaranty Bank Cust FBO Stanley Dickey             0.00016% [common stock]
1028 Davis Street
S Sulphur Springs, TX 75482
Duncan, Gwen Y.                                   1.07554% [common stock]
1101 State Route 37
Kell, IL 62853-1319
Eckels, Kirk                                      0.53144% [common stock]
521 Dawson Ln, Apt B
Lebanon, TN 37087
Edwards, Timothy O.                               0.00005% [common stock]
1320 Fulton Avenue B5
Bronx, NY 10456
Elliott, Michael R.                               0.00004% [common stock]
33014 LA Hwy 332
Gueydan, LA 70542
Ezinga, David A.                                  0.13919% [common stock]
2551 Theodore
Hudsonville, MI 49426
Farmer, Kevin                                    0.00000344% [common stock]
2504 Hiers Court
Hephzibah, GA 30815
Feeley, Joyce                                     0.00010% [common stock]
274 South Janice Lane
Ormond Beach, FL 32174
Frazier, James                                    0.00010% [common stock]
934 Geneva Avenue
Toledo, OH 43609
Freeman, Michael T.                               0.00010% [common stock]
274 South Janice Lane
Ormond Beach, FL 32174
French, Melissa                                   6.01038% [common stock]
1426 N Audubon Road
Indianapolis, Indiana 46219
Fronek, Jeff                                      0.00020% [common stock]
416 Orchardale Drive
Rochester Hills MI
48309-2246

Furman, Daniel J.                                 0.00020% [common stock]
21 Shore Road
Edgemere, MD 21219
Gannon, Tammy R.                                 0.00000344% [common stock]
11335 McDowell Drive
Indianapolis. IN 46229
     EAST\168043130.4
           Case 19-12606-KBO       Doc 1   Filed 12/08/19   Page 28 of 37



  Name and Address of Interest Holder                Percentage and Type of
                                                      Interests Held
Geers, Jessie R.                                    0.00023% [common stock]
3850 Oliver Lane
Baconton, GA 31716
Gilliam, Brandon                                    0.00008% [common stock]
2504 Redland Lane
Indianapolis, IN 46217
Gomez, Elizabeth                                    0.12653% [common stock]
82 Hamilton Avenue
Yonkers, NY 10704
Gonzalez, Richard                                   0.00034% [common stock]
1214 Avenue F South
Houston, TX 77587-4327
Gumbs, Clifton O.                                   0.00008% [common stock]
115-41 126th Street
South Ozone Park, NY 11420-2627
Hale, Pamela J.                                     0.00069% [common stock]
7845 N. Alton Avenue Indianapolis, IN
46268
Hall, Evelyn                                        0.00020% [common stock]
13586 E Shady Lane
Bloomington, IN 47403
Hall, Ever                                          0.00012% [common stock]
Box 17052
North Little Rock, AR 72117
Hamrick, Mark A.                                    0.00011% [common stock]
482 County Road 1
South Point, OH 45680-8885
Harr, Charles O.                                    0.00003% [common stock]
2828 W Gentry Pkwy
Tyler, TX 75702
Heist, Robert                                       0.00005% [common stock]
289 Ferndale Drive
Boiling Springs, SC 29316
Hembree, Joseph R.                                  0.00016% [common stock]
8703 Zachary Cir, Apt 3
Louisville, KY 40214
Hewett, Virginia                                    0.01265% [common stock]
2725 E Suffock Avenue
Kingman, AZ 86409-1401
Hill, Catherine                                     0.00003% [common stock]
41 Patton Street
Newburg, MO 65550-9309


     EAST\168043130.4
           Case 19-12606-KBO           Doc 1   Filed 12/08/19   Page 29 of 37



  Name and Address of Interest Holder                    Percentage and Type of
                                                          Interests Held
Hopkins, Eugene B.                                      0.00003% [common stock]
648 Sedgewick Lane
Greenfield, IN 46140
Howell, Melvin                                          0.00029% [common stock]
PO Box 427
North Salem, Indiana 46165
Hudson, Kristina L.                                     0.00010% [common stock]
285 CR 2225
Ivanhoe, TX 75447

Hume, Barton Hume                                       0.00009% [common stock]
1275 N Peterman Road
Greenwood, IN 46142
Knoll Employees Credit Union Cust FBO                   0.00003% [common stock]
Hunsberger Acct #2309-11
1235 Water Street PO Box 157
East Greenville, PA 18041-0157
Hunt, Barbara                                           0.00012% [common stock]
Box 248444
Columbus, OH 43224
International Bancshares Corporation                    0.28158% [common stock]
1200 San Bernardo
Laredo, TX 78040-6301

Jackson, Jimmie L.                                      0.00012% [common stock]
2115 S Battery
Little Rock, AR 72202
Jackson, Phillip                                        0.00011% [common stock]
Box 172
Drakes Branch, VA 23937
Jacobs, Ellen K.                                        0.00773% [common stock]
108 E 82nd Street
New York, NY 10028-1135
Jenkins, Brennen                                        0.94901% [common stock]
6162 Indianola Avenue
Indianapolis, IN 46220
Jensen, Mary                                            0.00003% [common stock]
1729 Alwyne Dr.
Indianapolis, IN 46227-6201
Johnson, Carolyn                                        0.00003% [common stock]
6726 Aviva Way
Indianapolis, IN 46237


     EAST\168043130.4
           Case 19-12606-KBO        Doc 1   Filed 12/08/19   Page 30 of 37



   Name and Address of Interest Holder                Percentage and Type of
                                                       Interests Held
Johnson, Mozelle Candy                               1.77148% [common stock]
3810 Crickett Lane
Winston Salem, NC 27105
Jones, Reginald H.                                   0.39226% [common stock]
1124 Evergreen Ct, Apt A Indianapolis, IN
46240-6868
Judie, Jr., Joe                                       0.0034% [common stock]
4872 Evans Dr.
Forest Park, GA 30297-1453
Kreich, Michael E.                                    0.0540% [common stock]
1634 S. Manhattan Ave.
Indianapolis, IN 46241-3814
Lauwers, Karen Bea                                    0.0062% [common stock]
2779 Horseshoe Lake Rd.
West Branch, MI 48661
Leapley, Alma Marie                                   0.2663% [common stock]
6633 W. Jamestown Drive
McCordsville, IN 46055
Leary, William                                        0.0773% [common stock]
167 Knapps Knolle Rd.
Utica, NY 13502-7712
Lefkowitz, Louis                                      0.0773% [common stock]
51 Frost Avenue West
Edison, NJ 08820-3157
Linscomb, Danny J.                                    0.0162% [common stock]
2020 36th St. N, apt. 513
Texas City, TX 77590-4324
Little, Nathan                                        0.0210% [common stock]
12505 Dogwood Tr.
Gloucester, VA 23061-2642
Villasenor Lozano, Fernando                           0.1546% [common stock]
Apartado Postal 22
Guymas Sono 85427 Mexico
Madaj, Cameron F.                                     0.0144% [common stock]
5501 Travis Rd.
Greenwood, IN 46143
Wolf, Marshall                                        0.0003% [common stock]
Box 730 Station A
Toronto, ON MSW 1G2 Canada



     EAST\168043130.4
           Case 19-12606-KBO    Doc 1   Filed 12/08/19   Page 31 of 37



  Name and Address of Interest Holder             Percentage and Type of
                                                   Interests Held
Mattina, Sandra                               0.0385% [common stock]
21 S. Merrick Rd.
Massapequa, NY 11758
Mays, Alan                                    0.0162% [common stock]
9025 County Line
Willis, TX 77378
Minor, Jr., Harold L.                         0.0027% [common stock]
1410 Sheridan Dr., Apt. 20C
Lancaster, OH 43130-1966
Mitchell, Robert                              0.0625% [common stock]
9287 Greentree Dr.
Newport, MI 48166-9560
Moore, Jimmy W.                               0.0014% [common stock]
Box 206
Cabot, AR 72023-0206
Morris, Russell A.                            0.0385% [common stock]
39612 Palm Dr.
Bayview, TX 78566
Mundy, Levi                                   0.0258% [common stock]
12332 Beardsdale Dr.
Indianapolis, IN 46235
Mynk, Paul E.                                 0.0048% [common stock]
197 Fox Mtn. Rd.
Max Meadows, VA 24360
Nichols, Tracy                                0.0076% [common stock]
3323 Abbey Field
Porter, TX 77365-9601
Ocasio, Manuel L.                             0.0093% [common stock]
Box 3449
East Chicago, IN 46312-8449
Osborne, Nathan S.                            0.0017% [common stock]
2193 E. Country Club Rd.
Martinsville, IN 46151
Ostolaza, James                               0.0457% [common stock]
5204 Mumm Lane
El Paso, TX 79924
Owens, David W.                               0.0144% [common stock]
6190 Winford Dr.
Indianapolis, IN 46236-8378


     EAST\168043130.4
           Case 19-12606-KBO      Doc 1   Filed 12/08/19   Page 32 of 37



  Name and Address of Interest Holder               Percentage and Type of
                                                     Interests Held
Pacas, Roberto & Carol C. Pacas JT TEN          0.0189% [common stock]
237 Boardwalk Ave., Apt. E
San Bruno, CA 94066-2234
Parker IV, Joseph T.                            0.0241% [common stock]
8215 Center Path Ln.
Mechanicsville, VA 23116
Pellerin, Anne Marie                            0.0687% [common stock]
1334 Keller Drive
Plainfield, IN 46168
Perryman, Kyle                                  0.0515% [common stock]
5608 Indianola Ave.
Indianapolis, IN 46220
Peterson, Elizabeth G.                          0.0034% [common stock]
2021 S. Lewis, Ste. 610
Tulsa, OK 74014
Phipps, Martin L.                               0.0055% [common stock]
26530 Barranquilla Ave.
Punta Gorda, FL 33983-5727
Porter, Rebecca                                 0.0687% [common stock]
3747 Chisholm Drive
Anderson, IN 46012
Pridgen, Reginald                               0.0045% [common stock]
309 15th St. NE
Washington, DC 2002
Proffitt, Nelda                                 0.0777% [common stock]
704 N. Choctaw
Shamrock, TX 79079
Randolph, Timothy                               0.0045% [common stock]
2412 Cass Road
Toldeo, OH 46314
Reay, Eric                                      0.1289% [common stock]
37 Jordan Crescent
Belgrave, ON Canada
Requelme, Leonardo                              0.0773% [common stock]
1714 Kessler Blvd. E. Dr.
Indianapolis, IN 46220-2433
Reynolds, Tina Lynn                             0.0082% [common stock]
P.O. Box 1048
Pocahontas, AR 72455-1048


     EAST\168043130.4
           Case 19-12606-KBO    Doc 1   Filed 12/08/19   Page 33 of 37



  Name and Address of Interest Holder             Percentage and Type of
                                                   Interests Held
Richey, Frances                               0.0113% [common stock]
650 Vanderbilt Road
Mount Juliet, TN 37122-5082
Riley, La Rai                                 0.0021% [common stock]
C/O Larai M. Hooser
6645 Cobham Ln.
Indianapolis, IN 4623-2970
Rinehart, Anthony                             0.0687% [common stock]
6225 North Haverford Avenue
Indianapolis, IN 46220
Risenhoover, Donnie L.                        0.0622% [common stock]
Box 93
Oaks, OK 74359
Roark, William Earl                           0.0419% [common stock]
12124 Rte. A
Russelville, MO 65074
Rodgers, Michel Paul                          0.0258% [common stock]
5553 County Rd. 417
Cleburne, TX 76031
Russell, Stewart                              0.2137% [common stock]
104 Taconic Rd.
Greenwich, CT 06831
Salvaggio, Kevin                              0.0577% [common stock]
361 County Rd.
Barrington, RI 02806-2422
Saso, Jr., Benjamin Almacen                   0.0856% [common stock]
509 Boschert Dr.
Saint Charles, MO 63301-1710
Schmidt, Glenn                                0.0268% [common stock]
6573 Robin Drive
Nineveh, IN 46164-9528
Schuster, Jody L.                             0.0003% [common stock]
6300 S. 175 W.
Lebanon, IN 46052
SGT 2000                                      0.0003% [common stock]
354 Rt. 122 Saint Germain De.
Grantham QC Canada J0C 1K0
Shaffer, Joshua                               0.2405% [common stock]
255 S. McCrea Street #34
Indianapolis, IN 46224

     EAST\168043130.4
           Case 19-12606-KBO       Doc 1     Filed 12/08/19   Page 34 of 37



  Name and Address of Interest Holder                  Percentage and Type of
                                                        Interests Held
Shaver, William O.                                 0.0041% [common stock]
77 Cadwell Rd.
Opelika, AL 36804
Shepherd, Lora                                     0.1289% [common stock]
1260 Birchwood Way
Greenwood, IN 46143
Sherrell, Kevin L.                                 0.0021% [common stock]
4964 N. Hwy. 27
Lafayette, GA 30728
Shiflet, Diana                                     0.0065% [common stock]
1043 Ness Drive
Mondovi, WI 54755
Shipton, Eric                                      0.0027% [common stock]
131 Queen Junction Rd.
Butler, PA 16001
Shorts, Walter                                     0.1137% [common stock]
1994 S. Williamsburg Rd.
Bassfield, MS 39421-9662
Skinner, Don F.                                    0.0137% [common stock]
3424 W. Dorchester Rd. 6
Peoria, IL 61604
Slauson, John E.                                   0.0845% [common stock]
162 Evelyn Ave.
Delafield, WI 53018
Smith, Tyler                                       0.0430% [common stock]
2738 North Boehning Street
Indianpolis, IN 46219
Spencer, Stephen T.                                0.0003% [common stock]
410 Vine Street
Hope, IN 47246-1563
Swanson, Bruce W.                                  0.0055% [common stock]
2438 Annwood Court
Newton, NC 28658
Switzer, Robert                                    0.0172% [common stock]
8920 Sunningdale Blvd.
Indianapolis, IN 46234
Sykes, Elaine Holt TOD Gregory E. Glosson,         0.0065% [common stock]
Subject to State TOD Rules
4204 Live Oak Rd.
Raleigh, NC 27604

     EAST\168043130.4
           Case 19-12606-KBO    Doc 1   Filed 12/08/19   Page 35 of 37



  Name and Address of Interest Holder             Percentage and Type of
                                                   Interests Held
Tatum, Randy Allen                            0.0192% [common stock]
5765 Milett Rd.
Fowleville, MI 48836
Tatum, Scott Edward                           0.0192% [common stock]
3578 Thorn Tree Ct.
Ann Arbor, MI 48015
Teal, Christopher J.                          0.0024% [common stock]
150 Boone Rd.
Lumberton, NC 28360
Tingblad, Eric D.                             0.0093% [common stock]
10 Ashfield Lane
Bella Vista, AR 72715-8901
Tompkins, Jr., Michael Neal                   0.0014% [common stock]
4918 Hardegan St.
Indianapolis, IN 46227
Torres, Carlos                                0.0062% [common stock]
13050 Harnose
El Paso, TX 79928-5758
Turple, Garry                                 0.0962% [common stock]
165 Acadia Mill Dr.
Bedord, NS B4A 3Z4 Canada
Valdez, Humberto                              0.0258% [common stock]
1604 Palestine Dr.
Laredo, TX 78046
Valles, Luis E.                               0.0062% [common stock]
5892 Old Jackson Rd.
Forest, MS 39074-8484
Velandingham, Ricky Lee                       0.0859% [common stock]
5902 E. Terrace Ave.
Indianpolis, IN 46203
Verberber, Veronika                           0.0773% [common stock]
18 Long Acre Dr.
Huntington, NY 11743-3926
Wallen, Ed                                    0.0076% [common stock]
3140 Whittington Dr.
North Vernon, IN 47265
Welch, Carrol Brook                           0.0069% [common stock]
3705 Brown Station Rd. D
Columbia, MO 65202


     EAST\168043130.4
           Case 19-12606-KBO       Doc 1   Filed 12/08/19   Page 36 of 37



  Name and Address of Interest Holder                Percentage and Type of
                                                      Interests Held
Whitaker, Lori                                   0.4295% [common stock]
742 Franklin Lakes Blvd.
Franklin, IN 46131
White, Brenda                                    0.0663% [common stock]
2504 E. Farm Road 71
Mount Pleasant, TX 75455-6921
Wilder, Steven                                   0.0014% [common stock]
12240 Bella Terra Center Way, Apt. 4209
Richmond, TX 77406-1654
Williamson, Rachael E.                           0.0141% [common stock]
P.O. Box 446
Italy, TX 76651
Word, Edward Foster                              0.0454% [common stock]
1245 Scott Lane
Odenton, MD 21113
Wright, Hannah M.                                0.0230% [common stock]
13282 N. Miller Dr.
Camby, IN 46113
Zillich, Jason                                   0.0907% [common stock]
590 Belmont Acres Cir.
Tumbling Shoals, AR 72581




     EAST\168043130.4
Case 19-12606-KBO   Doc 1   Filed 12/08/19   Page 37 of 37
